IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2715 Disciplinary Docket No. 3
                                            :
                                            :   Board File No. C1-20-252
ANDREW RUSSELL HURDA                        :
                                            :   (Court of Common Pleas of Bucks County, CP-
                                            :   -09-CR-536-2010; Court of Common Pleas of
                                            :   Montgomery County, CP-46-CR-2752-2010;
                                            :   Court of Common Pleas of Northampton
                                            :   County, CP-48-CR-2154-2011; Court of
                                            :   Common Pleas of Delaware County, CP-23-CR-
                                            :   1900-2012; Court of Common Pleas of
                                            :   Northampton County, CP-48-CR-2799-2012)
                                            :
                                            :   Attorney Registration No. 87410
                                            :
                                            :   (Philadelphia)


                                         ORDER

PER CURIAM
       AND NOW, this 11th day of June, 2020, having received no response to a rule to

show cause why Andrew Russell Hurda should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E.

214(d)(4) and (f)(2) are specifically preserved.